Title: From Thomas Jefferson to David Humphreys, 12 July 1792
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia July 12. 1792.

We have been very long indeed without any vessel going from this port to Lisbon. This is the reason why I have been so long without acknoleging the receipt of your letters. Your Nos. from 45. to 53. inclusive are received except No. 52. not yet come to hand. The President set out yesterday for Virginia, and I shall follow him tomorrow. During my absence the public papers will be forwarded to you by every opportunity by Mr. Taylor, with whom this letter is left as we know of no present opportunity of forwarding it. The state of Vermont has lately taken some decisive steps to extend it’s jurisdiction nearer to the British posts than has hitherto been done. This has produced a complaint from Mr. Hammond. We shall endeavor to keep things quiet, in hopes of voluntary justice from them. We shall probably have no campaign this year against the Indians. There are some hopes they will accept of peace, and the rather as we have never asked any thing in return for it. We really wish not to hurt them. I need not repeat occurrences which you will see in the gazettes. I am with great & sincere esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson

